DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-7,16,27-28,30-31,33,35-38,43,46-47,56-59 and 96-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "broadly" in claims 1 and 97 is a relative term which renders the claim indefinite.  The term "broadly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This rejection affects all dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3-7,16,27-28,30-31,33,35-38,43,46-47,56-59 and 96-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (June 2007, of record) and Epand et al (2006, of record) in view of Wyatt et al (US 7,276,579 B2; of record).  
Yu et al teach that MPR-derived peptides elicit HIV-1 neutralizing antibodies (p. 79, second column, second full ¶), and that their antigen comprises the epitopes of broadly neutralizing antibodies 2F5 and 4E10 (Fig. 1

Epand teaches that LWYIK, a segment found in gp41 or gp41 peptides is responsible for embedding the protein or polypeptide in the lipid by sequestering said protein to a cholesterol rich domain in the membrane (entire article; abstract, p.6107, col.1-2 bridging p.6108 & p.6113; Fig.5-7). Epand teaches that only LWYIK (residues 678-683) is responsible embedding the polypeptide in the lipid p.6107, col.1-2 bridging p.6108 & p.6113; Fig.5-7) thus implying at least amino acid residues 671, 674 and 677 of MPER are not embedded in the lipid (entire article; abstract)..  
Wyatt teaches immunogenic proteo-liposome containing a transmembrane protein or oligomeric complexes including viral envelop glycoprotein in a lipid membrane around elliptoid or spherical shape and enclosing solid particles including a paramagnetic bead (entire article; 
Thus it would have been obvious for one of ordinary skill in the art to incorporate protein or polypeptides shorter than 100 amino acids length and comprising (HIV-1 gp160) MPER region into lipid particles or liposomes as taught by Yu and Epand and further include a solid particle or paramagnetic bead or gold particles as taught by Wyatt and use said composition for providing a vaccine (e.g., HIV-1 vaccine) and/or for inducing immune response to generate HIV-1 neutralizing antibodies. One of ordinary skill in the art would have been motivated to make and use antigenic motifs shorter than 100 amino acids length that can be encapsulated or displayed on the lipid membranes provides efficient and specific antigenic peptides to generate HIV-1 neutralizing antibodies as well as vaccines.  One of ordinary skill in the art would have reasonable expectation of success making using lipid peptide particles encapsulating or displaying MPER comprising peptides of 100 amino acids or shorter because the art teaches the generation of different MPER comprising peptides or fusion peptides and their incorporation into lipid membranes and liposomes for display is routine.  One of ordinary skill in the art further would have a reasonable expectation of success making using lipid peptide particles encapsulating a metal or gold or bio-degradable solid particle encapsulated in a membrane for displaying MPER comprising peptides of 100 amino acids or shorter because the art teaches the generation of different MPER comprising peptides or fusion peptides and their incorporation into lipid membranes and liposomes containing solid nanoparticle for peptide display is routine.  Thus, the claimed invention was prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633